Broyles, O. J.
1. The evidence connecting the defendant with the larceny charged was entirely circumstantial in its character, and under all the facts of the case—especially the abundant unimpeaehed testimony supporting the theory of his innocence—was not sufficient to exclude every reasonable hypothesis save that of his guilt. The court, therefore, erred in overruling the motion for a new trial.

Judgment reversed,.


Luhe and Bloodworih, J.J., concur.

The sheriff’s testimony as to what occurred after he took his dogs to the gin-house was substantially the same as that of Stubbs. He testified that the dogs were bloodhounds, trained to follow the tracks of human beings, and were very reliable; that he had run 'them' a great deal; that when Jim Dowdell came from his house out in the yard where they were, these dogs went to him immediately and reared up on him and barked, and “about that time some of Jim’s dogs came from around the house and scared” these dogs away. He further testified: “Jim told me that it was all his cotton, and that he did not steal any of it. He said he had just come back from Mr. Methvin’s store, which is about seven miles from where Jim lives. Mr. Stubbs lives about five miles from Jim’s toward the other way. Jim lives between Mr. Stubbs and Methvin’s store, and it is about twelve miles from E. H. Stubbs’ house to Methvin’s store. Jim Dowdell said that he left his house long before light, and was at Mr. Methvin’s store at snnup. . . I put him in the car and carried him to Methvin’s store, and when we got there Mr. Steve Eoach, a white man, who clerks at Methvin’s store, said that Jim reached the store that morning in the buggy about sunup or a little before, that he came in a buggy and came after a wagon to move his things.” No additional testimony was introduced for the State.
Several witnesses testified that ten or twelve sacks of cotton were on the defendant’s porch when the sheriff came there, and that some of the cotton had been picked about the first of the season, when it was white and clean. It was testified that all of it had been there at least several days before the sheriff came, and that all the cotton belonged to the defendant. Steve Eoach testified that Jim Dowdell came to Methvin’s store, about five or seven miles from where Jim lived, about sunup on the morning of December 16, 1919, and that he told Stubbs and the sheriff this on the same day, when they brought the defendant to "the store. It was testified that on the preceding night the defendant was at a house several miles from where he lived, and left there in a buggy about one o’clock in the morning and went directly to his home. This was stated also in the defendant’s statement at the trial; and he said that after arriving at home he remained there until he went in his buggy to Methvin’s store. He stated that all the cotton on the porch had been grown on his farm. It was testified that the sheriff sicked the dogs on him when they ran up to him.
Eixon & Pace, for plaintiff in error;
cited: 22 Ga. App. 115, 552, 791-2.

John B. Guerry, solicitor,

cited: 3 Ga. App. 609.